Citation Nr: 0630777	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diarrhea, to 
include as secondary to undiagnosed illness.

2.  Entitlement to service connection for hair loss, to 
include as secondary to undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as secondary to undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, 
to include as secondary to undiagnosed illness.

5.  Entitlement to a compensable evaluation for residuals of 
left ankle fracture.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1986 to March 
1992, which included service in the Persian Gulf from October 
1990 to April 1991.

The issue of entitlement to a compensable evaluation for 
residuals of left ankle fracture is addressed in the REMAND 
portion of the decision below and is REMANDED to the regional 
office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  There is objective evidence of chronic disability 
manifested by diarrhea due to undiagnosed illness.

2.  A sleep disorder, hair loss, and headaches have not been 
shown to be due to undiagnosed illness and are otherwise not 
causally linked to service.


CONCLUSIONS OF LAW

1.  Undiagnosed illness manifested by diarrhea was incurred 
in active service in Southwest Asia.  38 U.S.C.A. §§ 1117, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.317 (2006).

2.  A sleep disorder, hair loss, and headaches are not 
secondary to undiagnosed illness and were not otherwise 
incurred during active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the claims file reflects 
that the veteran has been advised of the evidence necessary 
to substantiate his claims.  

First, prior to the rating decision that initially denied the 
claims in November 2002, the veteran was provided with a May 
2002 letter that outlined the evidence necessary to 
substantiate his claims, and the respective obligations of 
the Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

An April 2006 letter from the RO also advised the veteran of 
the bases for assigning ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the May 2002 VCAA notice letter did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding documents or 
records that have not been obtained or that are not 
adequately addressed in documents or records that are already 
of record.  The veteran has also not indicated any intention 
to provide any additional evidence in support of his claims.

Finally, with respect to the claim for undiagnosed illness 
manifested by diarrhea, since the Board has decided to grant 
service connection for disability manifested by diarrhea, the 
Board finds that any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

The veteran's DD Form 214 reflects that the veteran was the 
recipient of the Southwest Asia Service Medal and Kuwait 
Liberation Medal.

Service medical records reflect that in December 1988, the 
veteran reported a history of swollen or painful joints, 
stomach, liver, or intestinal troubles, and headaches.  

In February 1990, the veteran was evaluated for complaints 
that included abdominal pain and burning.  It was also noted 
that the veteran had blood in his stool.

Complaints of right upper quadrant pain in April 1990 were 
assessed as possibly secondary to "hepatitis" of unknown 
etiology.  

In May 1990, complaints included constipation.  In July 1990, 
the diagnoses included gastroenteritis.

At the veteran's service physical examination in October 
1991, the veteran denied a history of swollen or painful 
joints, frequent trouble sleeping, and stomach, liver, or 
intestinal trouble, but noted a history of headaches and 
sinusitis.  It was also noted that the veteran suffered from 
a chronic sinus infection in July 1991.

VA general and orthopedic examination in April 1992 revealed 
that the digestive and musculoskeletal systems were 
essentially normal.  April 1992 VA joints examination 
revealed no swelling or deformity, and a diagnosis of 
residuals of left ankle fracture.  

A VA outpatient record from June 1992 revealed the veteran's 
complaint that his left knee gave out when playing ball.  The 
left knee was found to be minimally tender on palpation, and 
the assessment was sprained knee.  

VA nose and sinus examination in February 1993 revealed that 
the veteran complained of sinus infection and intermittent 
headaches in the frontal area.  Following medication, pain 
and infection reportedly stopped, and headaches brought on by 
physical activity were noted to be less severe.

VA neurological examination in August 2002 revealed that the 
veteran's sinus problem reportedly began after his discharge 
from the military.  He also reported sinus headaches on a 
daily basis that lasted essentially the entire day, and that 
these were bilateral and temporal in location.  They were 
described as throbbing and moderate in intensity.  Aspirin 
provided mild relief, and he had been told by his physician 
that these were sinus headaches.  The veteran's second 
problem was identified by the examiner as diarrhea.  The 
veteran stated that this began shortly after discharge from 
the military in 1992.  At that time, he began to experience 
diarrhea that had continued nonprogressively until today.  
Currently, he experienced four to five watery stools per day 
on a daily basis.  The final diagnosis included chronic 
sinusitis with secondary mild chronic sinus headaches, and 
diarrhea, secondary to irritable bowel syndrome.  No 
neurologic condition was found.

October 2002 VA general medical examination revealed that the 
veteran reported that he began losing his hair after his 
discharge from service.  A sibling and his father did not 
have any loss and the veteran experienced some hair loss on a 
daily basis.  Because of a sinus problem, the veteran also 
reported a daily headache.  He also reported that he had had 
intermittent diarrhea for a long period of time, which was 
now much improved.  Previous sleeping problems were reported 
in the past but not currently.  Joint pains were also 
reported in the past but not currently.  He did, however, 
note that he had a work-related injury to his left foot in 
2001.  Physical examination revealed hair loss on the head, 
which the examiner found to be indicative of male pattern 
hair loss.  Examination of the musculoskeletal system 
revealed normal findings and no joint conditions were found.  
The diagnosis included hair loss, normal male pattern 
baldness, and no disease of unknown illness.

A VA treatment record from February 2003 reflects that the 
veteran complained of bumps on the head and hair loss since 
1993.  The assessment was hair loss, male pattern baldness 
(MPB), androgenetic.  

May 2003 VA staff psychiatrist record reflects that the 
veteran reported stress from finances and his accident, and 
that he was sleeping only four hours as opposed to the usual 
period of eight hours.  The veteran was also reporting 
migraine headaches and that he had interrupted sleep.  Other 
records at this time, described the veteran's headaches as 
tension headaches.  In June 2003, it was noted that the 
veteran continued to suffer from an inability to sleep, 
especially when stressed out.  At this time, there was an 
assessment of adjustment disorder, depressed.  

A VA treatment record from August 2003 reflects an assessment 
that included adrogenetic hair loss.

Another VA treatment record from August 2003 reflects an 
assessment that included chronic loose stools for years.  

A VA treatment record from September 2003 notes that the 
veteran had been told that fluid behind his eyes was probably 
causing his headaches.  

VA examination in November 2003 revealed that the veteran 
reported four loose bowel movements each day.  The impression 
included stable irritable bowel syndrome and resolved chronic 
sinusitis.

In December 2003 and January 2004, VA outpatient treatment 
records reflect assessments that included chronic diarrhea, 
etiology unclear.  

A VA treatment record from February 2004 indicates an 
assessment that included androgenetic alopecia.  

In September 2004, the veteran reported that he was unable to 
sleep because of unspecified pain.  He was given Tylenol, and 
advised of the way to take it.

A VA mental disorders examination in October 2004 indicated 
that the veteran continued to note problems with interrupted 
sleep, noting that he was awakened by dreams of the dead, 
such as his parents and grandparents, and that he was 
thereafter unable to go back to sleep.  The Axis I diagnosis 
was depressive disorder.

A VA treatment record from November 2004 reflects that the 
veteran was evaluated for depression not otherwise specified.  
The assessment was insomnia, and the veteran was given 
appropriate medication.  


II.  Analysis

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2006); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

The Board has carefully reviewed the record and initially 
notes that the evidence reflects multiple diagnoses of 
chronic diarrhea, both of unclear etiology and as secondary 
to irritable bowel syndrome.  Thus, the Board finds that the 
requirement of a current disability has been met with respect 
to the claim for service connection for diarrhea.  

In addition, although the Board has considered the fact that 
such evidence could constitute known diagnoses that would 
preclude entitlement to service connection for chronic 
disability manifested by diarrhea as an undiagnosed illnesses 
under 38 C.F.R. § 3.317 (2005), the Board finds that a 
careful review of the record does not reflect consistent 
diagnoses or that findings were consistently attributed to 
known diagnoses.

Even more importantly, the Board notes that the most recent 
diagnosis relating to the veteran's complaints of diarrhea in 
January 2004 continued to indicate that this symptom was of 
unclear etiology, and there is no medical opinion that 
specifically states that the veteran does not have chronic 
diarrhea that is related to his service in the Persian Gulf.  

In summary, based on all of the above, the Board finds that 
the evidence supports the grant of service connection for a 
disability manifested by diarrhea as a medically unexplained 
chronic multisymptom illness defined by a cluster of signs or 
symptoms.  38 C.F.R. § 3.317(a)(2)(i)(B) (2006).  

However, with respect to the claims for service connection 
for a sleep disorder, hair loss, and headaches, the record 
reflects that these have all been associated with known 
diagnoses and are therefore not eligible for service 
connection pursuant to 38 C.F.R. § 3.317 (2006).  More 
specifically, the veteran's recent problems with sleep have 
been identified in connection with his nonservice-connected 
diagnosis of depression which is not currently before the 
Board, the veteran's hair loss has been attributed on 
multiple occasions to MPB, and the only diagnosis of 
headaches has been associated with sinusitis, which is 
already service connected (the medical records note migraine 
and tension headaches but not in the form of a diagnosis or 
assessment).  While the Board has also considered entitlement 
to service connection for these disabilities other than 
pursuant to 38 C.F.R. § 3.317, the record does not reflect a 
diagnosis of a sleep disorder other than in connection with 
depression, and therefore, the Board finds that there is no 
sleep disability before the Board for which service 
connection may be granted.  Similarly, as there is no 
diagnosis of a headache disability other than that which has 
been associated with the veteran's sinusitis, these is also 
no current headache disability for which the Board can grant 
service connection.  The Board would also be precluded from 
granting service connection for MPB as it is not a disability 
for VA benefits purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2006).  
Furthermore, there is no medical evidence of record relating 
hair loss, a sleep disorder, or headache disorder to active 
service.

Finally, the Board would point out that the veteran's 
statements seeking to characterize his symptoms as disabling 
and/or link them to Persian Gulf service, are of little 
probative value, as the veteran has not been shown to have 
medical training or other medical expertise that would enable 
him to diagnose disability manifested by sleep loss, hair 
loss, and headaches and link such disability to the veteran's 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for a 
sleep disorder, hair loss, and headaches. 


ORDER

Entitlement to service connection for a disability that is 
manifested by gastrointestinal symptoms of diarrhea is 
granted.

Entitlement to service connection for a sleep disorder, hair 
loss, and headaches is denied.


REMAND

With respect to the claim for a compensable evaluation for 
residuals of left ankle fracture, the Board finds that the 
November 2005 VCAA notice letter was not thereafter followed 
by a readjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Thus, the Board finds that this 
claim must be readjudicated prior to the Board's additional 
consideration of this matter.  

Accordingly, the case is REMANDED for the following action:

Regardless of whether there is any 
response or further development as a 
result of the November 2005 VCAA notice 
letter noted above, the veteran's claim 
for a compensable rating for residuals of 
left ankle fracture should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


